 1                                  UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA
 3
                                                                Case No.: 2:19-cv-0764-JAD-VCF
 4 Jerome W. Dewald,
 5                      Plaintiff
                                                                     Order Dismissing Case
 6 v.
 7 Café Serendipity Holdings, Inc.,
 8                      Defendant
 9
10
11            On November 18, 2019, I gave pro se plaintiff Jerome W. Dewald until December 18,

12 2019, to show cause why this case should not be dismissed for lack of subject-matter jurisdiction
13 because the amount in controversy in this action appears to fall well below the jurisdictional
             1
14 threshold. That deadline passed without any response by Dewald or request to extend the
15 deadline to file one.
16            District courts have the inherent power to control their dockets and “[i]n the exercise of
                                                                                                   2
17 that power, they may impose sanctions including, where appropriate, . . . dismissal” of a case.
18 A court may dismiss an action based on a party’s failure to prosecute an action, failure to obey a
                                                      3
19 court order, or failure to comply with local rules. In determining whether to dismiss an action
20 for lack of prosecution, failure to obey a court order, or failure to comply with local rules, the
21
22
     1
         ECF No. 27.
23
     2
24       Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986).
     3
25   See Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (dismissal for noncompliance with
   local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th Cir. 1992) (dismissal for failure to
26 comply with an order requiring amendment of complaint); Carey v. King, 856 F.2d 1439,
27 1440–41 (9th Cir. 1987) (dismissal for failure to comply with court order); Henderson v.
   Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for lack of prosecution and failure to
28 comply with local rules).
                                                    1
 1 court must consider several factors: (1) the public’s interest in expeditious resolution of
 2 litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the defendants;
 3 (4) the public policy favoring disposition of cases on their merits; and (5) the availability of less
 4 drastic alternatives. 4
 5            I find that the first two factors weigh in favor of dismissal of this case. The risk-of-
 6 prejudice factor also weighs in favor of dismissal because a presumption of injury arises from the
 7 occurrence of unreasonable delay in filing a document ordered by the court or prosecuting an
 8 action. 5 A court’s warning to a party that failing to obey the court’s order or comply with a rule
 9 will result in dismissal satisfies the consideration-of-alternatives requirement. 6 Dewald was
10 expressly warned that dismissal would result if he failed to show cause by the December18th
11 deadline. 7 Although the fourth factor weighs against dismissal, it is greatly outweighed here by
12 those favoring dismissal.
13            Accordingly, IT IS HEREBY ORDERED that this action is DISMISSED without
14 prejudice for lack of subject-matter jurisdiction. The Clerk of Court is directed to CLOSE
15 THIS CASE.
16                                                               _________________________________
17                                                               U.S. District Judge Jennifer A. Dorsey
                                                                 Dated: December 26, 2019
18
19
20
21
22
23
    Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423–24; Malone, 833 F.2d at 130; Ferdik,
     4


24 963 F.2d at 1260–61; Ghazali, 46 F.3d at 53.
25   5
         Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976).
26   6
         Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132–33; Henderson, 779 F.2d at 1424.
27
     7
         ECF No. 27 at 5.
28
                                                         2
